McMurray, Presiding Judge.
Defendant was indicted in two separate indictments, tried and convicted of the offenses of burglary. He appeals as to the sufficiency of the evidence to convict which is based on recent, unexplained possession of stolen property. Held:
The case sub judice is controlled adversely to the defendant by Williamson v. State, 248 Ga. 47, 48-58 (281 SE2d 512), affd. s.c., 156 Ga. App. 615 (1) (275 SE2d 699), both cases citing Humes v. State, 143 *602Ga. App. 229, 230 (237 SE2d 704). But the circumstances and direct evidence connecting the defendant to two separate burglaries committed in the same manner and scheme here are even stronger than the above cases and amply sufficient to convict. After a careful review of the entire record and transcript we find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt beyond a reasonable doubt of each of the offenses of burglary.
Decided March 11, 1982.
Archibald A. Farrar, Jr., for appellant.
David L. Lomenick, Jr., District Attorney, Ralph Van Pelt, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.

Banke and Birdsong, JJ., concur.